 



EXHIBIT 10.1

Non-Qualified Stock Option Agreement
pursuant to
The Ryland Group, Inc.
2005 Equity Incentive Plan

AGREEMENT, dated ____________, 200___, between THE RYLAND GROUP, INC. (the
“Corporation”) and ____________ (the “Optionee”).

WHEREAS, pursuant to The Ryland Group, Inc. 2005 Equity Incentive Plan (the
“Plan”), the Board of Directors wishes to provide participation in the
appreciated equity value of the Corporation by providing the Optionee with a
grant of non-qualified stock options related to Ryland Common Stock (“Common
Stock”), and thereby increase the Optionee’s proprietary interest in the success
of the Corporation; and

WHEREAS, the Optionee desires to accept said grant in accordance with the terms
and provisions of the Plan and this Agreement.

NOW THEREFORE, in consideration of the premises and of the mutual covenants and
agreements hereinafter set forth, the Corporation and the Optionee agree as
follows:

1. Grant of Option

Subject to the terms and conditions set forth herein, the Corporation hereby
grants to the Optionee during the period ending at the close of business five
years from the date hereof (the “Option Period”), the option to purchase (the
“Option”) from the Corporation at a price of $______ per share up to but not
exceeding in the aggregate ______ shares of the Corporation’s Common Stock. THE
OPTION GRANTED UNDER THIS AGREEMENT SHALL NOT BE TREATED AS AN “INCENTIVE STOCK
OPTION” WITHIN THE MEANING OF SECTION 422 OF THE INTERNAL REVENUE CODE OF 1986,
AS AMENDED.

2. Exercise of Option

The Option granted in paragraph 1 may be exercised in whole or in part in
accordance with the following vesting schedule.
The aggregate number of shares of Common Stock optioned by this Agreement shall
be divided into three installments.

     The first installment for ______ shares may be exercised in whole or in
part beginning _________, 200___.

     The second installment for ______ shares may be exercised in whole or in
part beginning _________, 200___.
     The third installment for ______ shares may be exercised in whole or in
part beginning _________, 200___.

In case an installment is not immediately exercisable, the Board of Directors or
the Compensation Committee of the Board may in its discretion accelerate the
time at which the installment may be exercised. To the extent not exercised,
installments shall accumulate and be exercisable by the Optionee during the
Option Period. Continued accrual of installments shall cease immediately upon
termination of employment for any reason whatsoever, subject to acceleration by
the Board of Directors or the Compensation Committee.

3. Method of Exercising Option and Payment of Exercise Price

The Option shall be exercised by delivery of a written Notice of Exercise
stating the number of shares the Optionee desires to purchase. The form of
Notice of Exercise is attached to this Agreement as Exhibit A. Notice(s) should
be delivered to Valerie Zook, The Ryland Group, Inc., 24025 Park Sorrento,
Suite 400, Calabasas, CA 91302; Telephone No. (818) 223-7558; Facsimile No.
(818) 223-7675.

The Optionee shall pay the exercise price in the following ways:

     (a) cash payment (by certified check, bank draft or money order payable to
the order of the Corporation);

     (b) if approved by the Corporation, cash payment may be made from the
proceeds of an immediate sale of Common Stock receivable upon the exercise of
the Option; or
     (c) if approved by the Corporation, delivery of Common Stock (including
executed stock powers attached thereto).

The payment of the exercise price shall be delivered to Valerie Zook together
with the Notice of Exercise.

The Corporation shall, subject to the receipt of withholding tax, issue to the
Optionee the stock certificate for the number of shares of Common Stock with
respect to which the Option is exercised.

The value of shares of Common Stock used as payment for the exercise of an
Option shall be the closing price of such shares on the New York Stock Exchange
on the date of exercise of an Option or if no longer listed on such exchange, as
otherwise determined by the Corporation, the Board of Directors or the
Compensation Committee of the Board.

4. Certain Tax Matters

Optionee agrees that the Corporation may withhold any federal, state or local
taxes upon exercise of an Option, at such time and upon such terms and
conditions as required by law or determined by the Corporation.



--------------------------------------------------------------------------------



 



5. Termination

The Option granted hereby shall terminate upon the happening of the earliest of
the following events:

     (a) The expiration of five years from the date of this Agreement;

     (b) The expiration of 90 days after the date of termination of the
Optionee’s employment, except in the case of death, disability or retirement.
During this period, the Optionee shall have the right to exercise the Option to
the extent it is exercisable on the termination date.

     (c) The expiration of three years after the date of death of the Optionee
if death occurs while the Optionee is in the employ of the Corporation. During
this period, the Optionee’s estate, personal representative or beneficiary shall
have the right to exercise the Option to the extent it is exercisable on the
date of death.

     (d) The expiration of three years after the date the Optionee’s employment
is terminated due to disability or retirement. During this period, the Optionee
shall have the right to exercise the Option to the extent it is exercisable on
the date of termination due to disability or retirement.

The Board of Directors or the Compensation Committee of the Board shall have
absolute discretion to determine whether any other termination of Optionee’s
employment is to be considered as retirement for the purposes of this Agreement
and whether an authorized leave of absence or otherwise shall constitute a
termination of employment for the purposes of this Agreement. Any determination
made by the Board of Directors or the Compensation Committee of the Board with
respect to any matter referred to in this paragraph 5 shall be final and
conclusive on all persons affected thereby.

6. Assignability

The Option is not assignable or transferable except by will or the laws of
descent and distribution. The Option is exercisable during the Optionee’s
lifetime only by the Optionee or the Optionee’s guardian or legal
representative.

7. Rights as a Stockholder

The Optionee shall have no rights as a stockholder with respect to any shares
covered by the Option until the date of issuance of the shares to the Optionee,
and the Corporation has receipt of payment for the full exercise price of the
Option shares. No adjustment will be made for dividends, distributions or other
rights for which the record date is prior to the date of issuance of the shares
of Common Stock related to the exercise of an Option.

8. Merger, Consolidation or Share Exchange

After any merger, consolidation or share exchange in which the Corporation is
the surviving or resulting corporation, the Optionee shall be entitled, upon the
exercise of an Option, to receive the number and class of shares of stock or
other consideration to which the Optionee would have been entitled, if,
immediately prior to such merger, consolidation or share exchange, the Optionee
had exercised the Option in accordance with and subject to the terms of this
Agreement. If the Corporation is not the surviving or resulting corporation in
any merger, consolidation or share exchange, the surviving or resulting
corporation shall tender stock options to purchase its shares on terms and
conditions that substantially preserve the rights and benefits under this
Option.

9. No Employment Agreement

Nothing in this Agreement or in the Plan shall confer any right to continued
employment with the Corporation or its subsidiaries nor restrict the termination
of the employment relationship with the Optionee at any time.

10. Employee’s Agreement

Notwithstanding any other provision of this Agreement, Optionee agrees that
Optionee will not exercise any Option and the Corporation shall not be obligated
to deliver any shares of Common Stock or make any cash payment if counsel to the
Corporation determines such exercise, delivery or payment would violate any law
or regulation of any governmental authority or agreement to which the
Corporation is subject.

11. Resolution of Disputes

Any dispute or disagreement which shall arise under, or as a result of, or
pursuant to, this Agreement shall be determined by the Board of Directors of the
Corporation or the Compensation Committee of the Board of Directors in its
absolute discretion, and any determination by the Board of Directors or the
Compensation Committee under or pursuant to this Agreement and any
interpretation by the Board of Directors or the Compensation Committee of the
terms of this Agreement or the Plan shall be final, binding and conclusive on
all persons affected thereby.

12. Amendments

The Board of Directors of the Corporation or the Compensation Committee of the
Board of Directors shall have the right, in its absolute discretion, to alter or
amend this Agreement in any manner, and any alteration or amendment of this
Agreement by the Board of Directors or the Compensation Committee shall, upon
adoption thereof by the Board of Directors or the Compensation Committee, become
and be binding and conclusive on all

 



--------------------------------------------------------------------------------



 



persons affected thereby without requirement of consent or other action with
respect thereto. The Corporation shall give written notice to the Optionee of
any alteration or amendment of this Agreement by the Board or the Compensation
Committee as promptly as practical after the adoption thereof.

13. Construction

This Agreement has been entered into in accordance with the terms of the Plan,
and wherever a conflict may arise between the terms of this Agreement and the
terms of the Plan, the terms of the Plan shall control.

The Optionee hereby agrees by acceptance of the Option that the terms,
conditions and provisions of this Agreement and the Plan shall determine the
rights and obligations of the Corporation and the Optionee in connection with
the Option.

            THE RYLAND GROUP, INC.
 
      By:                        

 